DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Regarding claim 1, replace the entirety of the claim with the following:
A rosin press system, comprising:
a frame assembly;
a pressing mechanism attached to the frame assembly;
a male plate attached to the pressing mechanism, the male plate having a bottom side press surface;
a male protrusion attached to the male plate such that the male protrusion projects beyond the bottom side press surface of the male plate;
a recessed channel formed within the bottom side press surface of the male plate such that the recessed channel surrounds the male protrusion;
a female plate having a hole formed therethrough to accommodate the male protrusion;
wherein when the male plate is pressed against the female plate, the male protrusion passes into the hole of the female plate; and
wherein the hole has hole dimensions and wherein the channel formed in the male plate has channel dimensions that are substantially the same as the hole dimensions, such that when the male plate is pressed against the female plate with the male protrusion passing into the hole of the female plate, the recessed channel is unobstructed by the female plate.
Regarding claim 2, --cancel claim 2--
Regarding claim 3, replace the phrase “Claim 2” with --Claim 1--
Regarding claim 5, replace “and hole” with --and the hole--
Regarding claim 13, replace “each of the one or more parchment papers” with --the four parchment papers--
Authorization for this examiner’s amendment was given in a telephone conversation with Attorney of Record Marcus Risso on 07/12/2022.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding examiner-amended claim 1, Scarcella (FR 1,167,211 A) discloses a press system, comprising:
a frame assembly (1);
a pressing mechanism (9, 10) attached to the frame assembly;
a male plate (12) attached to the pressing mechanism, the male plate having a bottom side press surface (see the annotated figure of Scarcella below);
a male protrusion (pyramidal wedge 13) attached to the male plate such that the male protrusion projects beyond the bottom side press surface of the male plate (see the figure below);
a recessed channel formed within the bottom side press surface of the male plate such that the recessed channel surrounds the male protrusion (see the figure below);
a female plate (15) configured to accommodate the male protrusion (see the figure) and having holes (16) for draining fluid that is squeezed out by the press.
Scarcella is silent regarding the hole being formed through the female plate, and wherein when the male plate is pressed against the female plate, the male protrusion passes into the hole of the female plate.
However, Guillaume (FR 1,109,243 A) teaches a press system comprising a female plate (18) having a hole (19) formed therethrough for draining fluid that is squeezed out by the press.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the holes of Scarcella with the single hole configuration Guillaume, since the substitution would result in the predictable use of a known drainage hole configuration for a press system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
The proposed modification would result in Scarcella being configured such that when the male plate is pressed against the female plate, the male protrusion passes into the hole of the female plate (see the annotated figure below). Further, modified Scarcella contains all of the claimed structure and therefore is a rosin press system.

    PNG
    media_image1.png
    265
    646
    media_image1.png
    Greyscale

Annotated Figure of Modified Scarcella


The modification of Scarcella above does not teach the limitations of former claim 2, namely, the hole has hole dimensions and wherein the channel formed in the male plate has channel dimensions that are substantially the same as the hole dimensions, such that when the male plate is pressed against the female plate with the male protrusion passing into the hole of the female plate, the recessed channel is unobstructed by the female plate. Further, any modification of Scarcella to read on said limitations would render Scarcella inoperable as the male plate would also need significant modification, and such modification would require impermissible hindsight. Consequently, the claims are deemed to be allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445. The examiner can normally be reached Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        /JESSICA CAHILL/Primary Examiner, Art Unit 3753